DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  3-14, 20-28  are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey (5,624,114) in view of Arnold (5,873,148).
Claim 1, Kelsey discloses a knob sleeve assembly for a tubular handle portion and a knob attached to the handle portion, the knob sleeve assembly comprising: 
a plurality of annular bodies (sleeve 4; figure 5) formed of a resilient material (column 4, lines 51-63), each of the bodies having a peripheral outer surface and defining a longitudinally-extending central bore (hole 8)for receiving the handle portion (2) of the bat (1), each of the annular bodies having a top edge and a bottom edge, each of the bodies having an annular body height within the range of 0.25 to 1.0 inch (the height is about 7/8”; column 6, lines 28-30) measured from the top edge to the bottom edge, and a maximum annular body outer diameter within the range of 1 to 3 inches (the diameter is about 2-1/4”; column 6, lines 22-28), the central bore (8) having a constant diameter from the top edge to the bottom edge such that the central bore takes the shape of a cylinder having a consistent circular transverse cross-sectional area from the top edge to the bottom edge, each of the annular bodies (4) having a uniform shape around the 
Kelsey discloses the claimed device with the exception of the plurality of annular bodies including at least two distinct annular body heights.  However, as disclosed by Arnold the plurality of annular bodies may have at least two distinct annular body heights (figures 10-12 show the annular bodies may have different heights).  It would have been obvious to one of ordinary skill in the art to have used such variable height annular bodies for Kelsey’s annular bodies given that Arnold teaches such is an appropriate manner to fit the hand of the user. 
Claim 3, Kelsey shows the plurality of annular bodies includes at least first, second and third second annular bodies (figure 5 shows 3 or more). 
Claim 4, Kelsey as modified in view of Arnold further shows the at least first, second; and third annular bodies include at least three distinct annular body heights (Arnold shows figure 11 shows the annular bodies have different heights).
Claim 5, Kelsey shows the plurality of annular bodies includes at least first, second and third second annular bodies and fourth annular bodies (figure 5 shows 4).
Claim 6, Kelsey shows the handle sleeves includes indicia (column 6, lines 19-22).  
Claim 7, Kelsey shows the resilient material, and the size of the opening, of each annular body enable each annular body to be positioned at any longitudinal location along the handle assembly (column 4, lines 51-53). 
Claim 8, Kelsey shows the plurality of annular bodies are positioned on the handle assembly of the bat in a manner that is longitudinally spaced apart from the knob (although the figures show a sleeve is placed over the knob, nevertheless, it should be understood that the sleeve is capable of being left off of the knob and only placed on the handle). 

Claim 10, Kelsey as modified in view of Arnold further shows the outer diameter of at least one of the annular bodies (10) continuously varies along the annular body height between the top and bottom edges (by way of example figures 19-21 show the height varies between the top and bottom).
Claim 11, Kelsey alone and as modified in view of Arnold disclose the claimed device with the exception the draft angle.  It is noted that a change of form or design without change of function is no more than a choice of design which, in absence of new or unobvious result, falls within the range of perception, understanding, or knowledge of one having ordinary skill in the art and will not sustain patentability.  Therefore, it would have been an obvious matter of design choice to select a draft angle in the range of 1 to 15 degrees for at least one of Kelsey’s annular bodies, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 12, Kelsey as modified above further shows the variation in outer diameter of the at least one annular body along the annular body height between the top and bottom edges results in the peripheral outer surface being convex (figures 1-2).
Claim 13, Kelsey as modified above further shows at least the top edge of at least one of the plurality of annular bodies is curved (figure 3).


Claim 20, Kelsey as modified in view Arnold further shows the plurality of annular bodies (10) vary from one another according to at least one annular body characteristic, and wherein the annular body characteristic is selected from the group consisting of maximum annular body outer diameter.
Claim 21, Kelsey discloses a knob sleeve assembly for a tubular handle portion and a knob attached to the handle portion, the knob sleeve assembly comprising: 
a plurality of annular bodies (sleeve 4; figure 5) formed of a resilient material (column 4, lines 51-63), each of the annular bodies having a peripheral outer surface and including an inner peripheral surface that defines a longitudinally-extending central circular bore (hole 8) for receiving the handle portion (2) of the bat (1), each of the annular bodies having a top edge and a bottom edge, the central bore (8) having a constant diameter from the top edge to the bottom edge such that, when positioned on the ball bat, the entire inner peripheral surface of each of the annular bodies contacts the ball bat, each of the bodies having an annular body height within the range of 0.25 to 1.0 inch (the height is about 7/8”; column 6, lines 28-30), and a maximum annular body outer diameter within the range of 1 to 3 inches (the diameter is about 2-1/4”; column 6, lines 22-28), the central bore (8), each of the annular bodies  (4) having a uniform shape around the  longitudinal axis, the peripheral outer surface of the annular bodies being devoid of an annular concave recess.
Kelsey discloses the claimed device with the exception of the plurality of annular bodies varying from one another according to at least one annular body characteristic, the annular body characteristic selected from the group consisting of annular body height, maximum annular body 
Claim 22, Kelsey as modified in view of Arnold shows the at least one annular body characteristics is at least two annular body characteristics (diameter and height). 
Claim 23, Kelsey as modified in view of Arnold shows the at least one annular body characteristics is at least three annular body characteristics (diameter and height and combination thereof). 
Claim 24, Kelsey shows the peripheral outer surface may include indicia (column 6, lines 19-22).
Claim 25, Kelsey as modified in view of Arnold further shows the outer diameter of at least one of the annular bodies (10) continuously varies along the annular body height between the top and bottom edges (by way of example figures 19-21 show the height varies between the top and bottom).
26. (Previously presented) The knob sleeve assembly of claim 25, wherein the variation in outer diameter of the at least one annular body along the annular body height between the top and bottom edges results in the annular body draft angle within the range of 1 4 to 15 degrees.
Claim 26, Kelsey alone and as modified in view of Arnold disclose the claimed device with the exception the draft angle.  It is noted that a change of form or design without change of function is no more than a choice of design which, in absence of new or unobvious result, falls within the In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 27, Kelsey as modified in view of Arnold further shows the variation in outer diameter of the at least one annular body along the annular body height between the top and bottom edges results in a rounded peripheral outer surface (figures 10-12).
Claim 28, Kelsey shows two or more of the plurality of annular bodies (4; figure 5) are positioned adjacent to and in contact with each other without overlapping each other and without overlapping connecting elements.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art of record as applied to claim 1 above, and further in view of Bleecker (7,572,198).
Claims 15 and 17, Kelsey as modified above discloses the claimed device with the exception of a plurality of indentations inwardly extending from a peripheral outer surface of the annular body.  However, as disclosed by Bleecker (figure 2; column 4, lines 13-31) it is known in the art to position indentations and/or projections on the outer surface of the annular body.  It would have been obvious to one of ordinary skill in the art to have used such indentations for Kelsey’s annular body given that Bleecker teaches such is an appropriate manner to provide tactile information to the hands for proper knuckle alignment.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
28 March 2022